DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention. Currently, the abstract discloses a system and the respective components of the system, however the abstract does not describe what the improvement by the respective components or the system as a whole is to the for which it pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 11 recites the limitation "the compressed gas cylinders" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mutter US 5139344 in view of O’Brien US 2010/0116021.
Regarding claim 1, Mutter discloses a system (see figure 1) to detect moisture level in a compressed gas (gas sample) comprising : a gas vent/fill line (Inlet-I connected to Outlet-O) configured to be in fluid communication with a compressed gas; a vacuum system (Injector pump-25) comprising a vacuum line (pump-25 includes a line connected to humidification unit-26 and a line connected to Inlet-I) and a vacuum pump connected to the vacuum line (Col 4 line 12-52); a dewpoint monitor (head-1) connected to a dewpoint line (Inlet-I provides gas to a dewpoint line) and the vacuum line (pump-25 includes a line connected to humidification unit-26 and a line connected to Inlet-I); and wherein when a compressed gas is connected to the gas vent/fill line (Inlet-I), the vacuum pump (pump-25), the vacuum pump (pump-25) draws gas from the gas vent/fill line (pump -25 draws gas from Outlet-O via a bypass-23) into the vacuum line (Col 4 line 12-52) and the dewpoint line (head-1), and into the dewpoint monitor, wherein the dewpoint monitor measures moisture content in compressed gas (Col 2 line. 67 – Col 3 line 14)
However, Mutter fails to disclose the use of a compressed gas cylinder. O’Brien discloses the use of a compressed gas cylinder. (Fig 1, Paragraph 0167)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gas cylinder design of O’Brien into Mutter for the purpose of increasing detection accuracy in determining if the gas is volatile or safe to for operational use. The modification would allow for a decrease in potential damage or repair cost.
Regarding claim 2, Mutter in view of O’Brien discloses the system of claim 1.

Regarding claim 3, Mutter in view of O’Brien discloses the system of claim 2.
	Mutter further discloses a vacuum valve (valve-24) located between and connecting the gas vent/fill line. (Fig 1)
Regarding claim 4, Mutter in view of O’Brien discloses the system of claim 1.
	Mutter further discloses a control system (unit-17) that controls the vacuum pump (pump-25).
Regarding claim 5, Mutter in view of O’Brien discloses the system of claim 1.
	Mutter further discloses a notification system (instrument-20 provides a notification), wherein dewpoint measurements from the dewpoint monitor are communicated to the notification system, wherein the notification system activates a message in response to a threshold moisture level in the compressed gas cylinder. (Fig 1, Col 3 line 27-32)
Regarding claim 6, Mutter in view of O’Brien discloses the system of claim 1.
	Mutter further discloses a control system (unit-17) that controls the vacuum pump (pump-25) that includes a notification system (instrument-20), wherein dewpoint measurements from the dewpoint monitor (head-1) are communicated to the control system and if a threshold moisture level in the compressed gas cylinder is met or exceeded, the control system directs the notification system to activate a message.
Regarding claim 7, Mutter discloses the system according to claim 1.
However, Mutter fails to disclose a source of compressed gas in fluid communication with the gas vent/fill line. O’Brien discloses a source (sample line-12 has an inlet-14 which 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of O’Brien into Mutter for the purpose of controlling how much sample gas is tested during operational use. The modification would allow for an increase in determining if the dewpoint is below a maximum level.
Regarding claim 8, Mutter discloses the system according to claim 7.
However, Mutter fails to disclose a source valve between the source of compressed gas and the gas vent/fill line. O’Brien discloses a source valve (valve-16) between the source of compressed gas (Outside gas) and the gas vent/fill line (line-20). (Fig 1, Paragraph 0167)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of O’Brien into Mutter for the purpose of controlling how much sample gas is tested during operational use. The modification would allow for an increase in determining if the dewpoint is below a maximum level.
Regarding claim 9, Mutter discloses the system according to claim 1.
However, Mutter fails to disclose a gas cylinder engagement valve (regulator-28) configured to engage the compressed gas cylinder (cylinder-26) and the gas vent/fill line (line-20). (Fig 1, Paragraph 0167)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of O’Brien into Mutter for the purpose of controlling how much sample gas is tested during operational use. The modification would allow for an increase in determining if the dewpoint is below a maximum level.
Regarding claim 10, Mutter discloses the system according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of O’Brien into Mutter for the purpose of controlling how much sample gas is tested during operational use. The modification would allow for an increase in determining if the dewpoint is below a maximum level.
Regarding claim 15, Mutter discloses a method (system of figure 1 discloses the method) to automatically detect moisture level in a compressed gas (gas sample) comprising: attaching a compressed gas to a system to detect moisture level in the compressed gas, the system comprising: a gas vent/fill line (inlet-I connected to Outlet-O) configured to be in fluid communication with the compressed gas; a vacuum system (Injector Pump-25) comprising a vacuum line (pump-25 includes a line connected to humidification unit-26 and a line connected to Inlet-I) and a vacuum pump connected to the vacuum line (Col 4 line 12-52); a dewpoint monitor (head-1) connected to a dewpoint line ( Inlet-I provides gas to a dewpoint line) and the vacuum line; and wherein when a compressed gas is connected to the gas vent/fill line, the vacuum pump draws gas from the gas vent/fill line into the vacuum line and the dewpoint line, and into the dewpoint monitor (Col 4 line 12-52), where the dewpoint monitor measures moisture content in compressed gas; venting the compressed gas by opening the gas vent/fill line; pulling gas from the compressed gas into the dewpoint monitor using the vacuum pump; and reading the moisture (unit-17) content in the compressed gas, which measurement is exported to a notification system (instrument-20), wherein the notification system has been 
However, Mutter fails to disclose the use of a compressed gas cylinder. O’Brien discloses the use of a compressed gas cylinder. (Fig 1, Paragraph 0167)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gas cylinder design of O’Brien into Mutter for the purpose of increasing detection accuracy in determining if the gas is volatile or safe to for operational use. The modification would allow for a decrease in potential damage or repair cost.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts such as Mutter fails to disclose a dewpoint diverter valve in fluid communication with the vacuum pump and vacuum valve, wherein when the dewpoint diverter valve is closed, compressed gas is diverted to the dewpoint monitor for moisture measurement.
Prior arts such as O’Brien fails to disclose pigtail shutoff valves in fluid communication with, and between, the multiple gas cylinder engagement valves and the compressed gas cylinders wherein opening or closing the pigtail shutoff valves allows for one or more of the .

Conclusion

The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855